Allow me to congratulate
you, Sir, on your election as President of the General
Assembly, and to express my strong conviction that,
under your guidance, the work of this session will be
conducted successfully. I would also like to take this
opportunity to express my great appreciation for the
work carried out by your predecessor, Mr. Theo-Ben
Gurirab, and for his competent guidance of the
previous session.
At the start of the new millennium, Albania, as a
sovereign and peace-loving country, is committed to
making its modest contribution, in the activities of the
community of countries Members of the United
Nations, to greater peace, stability, security and
economic prosperity. It has tried to do so by creating
internal political and economic stability, as well as by
pursuing a foreign policy aimed at achieving
constructive cooperation with the countries of South-
Eastern Europe and beyond. Since last year's session,
Albania has been taking further steps towards
consolidating its democratic institutions and
constitutional order, strengthening and liberalizing its
economy and consolidating and ensuring respect for
human rights. Because of the efficient measures
undertaken by the Albanian Government, and thanks to
the help provided by our partners, Albania is
recovering from the consequences of last year's
conflict in Kosovo.
Albania has become an open and safe country for
foreign investment. The policies of the Albanian
Government to privatize strategic sectors and absorb
foreign capital are bearing fruit. The strengthening of
security and public order, as well as the fight against
organized crime, have reached satisfactory levels that
are appreciated not only within my country, but
elsewhere. The abrogation of the death penalty and the
establishment of the office of Ombudsman have further
raised the level of protection of and respect for human
rights in Albania.
Albania is currently on the eve of local elections,
which will be of fundamental importance for the future
development of the country  not because of the
results so much as because of the way in which the
elections will be conducted. For this reason, the
Albanian Government, in close cooperation with
specialized international institutions, such as the
Organization for Security and Cooperation in Europe,
the Council of Europe, the United Nations
Development Programme and others, has made every
effort to ensure that these elections are fair, free and
democratic.
Albania has clearly expressed its intention to play
a primary and constructive role in the common
attempts to transform the Balkans into a developed and
stable region, clearly aiming at European integration.
The policy of good-neighbourliness is not simply a
requirement of geography but, above all, an eloquent
expression of goodwill and mutual interest in the
8

protection of democratic institutions, fundamental
freedoms, stability and prosperity in the region.
Consequently, the Albanian Government has proceeded
towards the creation of stable relations of mutual
cooperation with Balkan countries, considering that to
be a primary strategy for future European integration.
Relations with these countries have been
institutionalized not only bilaterally, but also
multilaterally. Albania has placed at the core of these
relations common economic, political and security
interests, as well as respect for human freedoms and
rights, including those of national minorities living in
the territory of the Republic of Albania. It has tried to
make inter-Balkan relations follow the model of
existing relations among European Union member
countries, with the free movement of people, goods and
capital.
More than a year after the bloody conflict in
Kosovo that endangered peace and stability in the
region, the Albanian Government is of the opinion that
the situation in Kosovo has improved significantly
since the beginning of the implementation of Security
Council resolution 1244 (1999)  the deployment of
the Kosovo Force (KFOR) and the establishment of the
United Nations administration. Hundreds of thousands
of refugees have returned home, houses destroyed by
the war have been rebuilt, the reconstruction of the
economy and of the common administration
institutions has begun and the political situation and
order in the country have improved significantly.
The current situation in Kosovo contradicts the
sceptical and nihilistic opinions, expressed here and
there, against the North Atlantic Treaty Organization
(NATO) military intervention in Kosovo and against
the establishment of the United Nations administration
there. Our memories of what happened in Kosovo a
year ago will not fade, but will make us more
conscious of the catastrophic consequences that the
chauvinistic policy of a totalitarian regime can bring to
an innocent civilian population.
In order to make a contribution to the founding of
a democratic society in Kosovo in which human and
national rights are fully respected, we have established
very close relations with the United Nations Interim
Administration Mission in Kosovo, KFOR and their
representatives. Albanians, even more than other
people in the region, wish for and will welcome the
democratization of Serbia, because, historically, they
have suffered more than others from Serbian
nationalism. Often, however, wishes do not match up
with reality, and we have to be realistic.
Following very attentively the preparations for
local elections in Kosovo, the Albanian Government
expresses its conviction that the political forces in
Kosovo will conduct their pre-electoral campaign in
accordance with democratic principles and values,
without acts of political violence. We would also like
to express our sincere will for the full participation of
the Serb community and of the other minorities in
Kosovo in this electoral process because, as we have
previously stated, we support a multi-ethnic and
multicultural Kosovo.
I would like to take this opportunity to appeal to
the entire international community to apply stronger
pressure against the Milosević regime in order to force
him to release all 7,000 Albanian political prisoners
and hostages being kept in the Serb prisons, to help
bring the criminals who caused the massacres against
the Kosovar population before the United Nations
Tribunal for war crimes in the former Yugoslavia, to
strengthen the international police presence and to
work on strengthening judicial bodies in order to detect
any kind of crime in Kosovo and combat it.
I would also like to reiterate that the realization
of United Nations goals for the fulfilment of the
promises to start the reconstruction of the Kosovar
economy is of special importance. It should be
included in regional cooperation projects, especially in
the framework of the Stability Pact for South-Eastern
Europe.
Although the Balkan political scenery has
changed, and the countries of the region are engaged in
a process of cooperation, there still exists a source of
tension and conflict in the region, a source that has
consequences for the countries of the region and
beyond. It is Milosević's regime. He was not satisfied
by the catastrophic 10-year-long conflicts that he
personally set off in the former Yugoslavia; now he is
destroying Serbia itself, as well as the remaining
Yugoslavia.
Next week, presidential and parliamentary
elections will be held in Serbia. The current situation
there indicates that very little chance exists for them to
be free and fair. The recent amendments to the
Yugoslav Constitution, the brutal violence against the
opposition and the student movement and the
9

censorship and closing down of independent media are
explicit facts proving that Milosević may transform
these elections into a tool for illegally maintaining
power.
Like all the rest of the international community,
the Albanian Government looks forward to genuine
democratic forces coming into power in Serbia, forces
that possess new visions for the future of their country
and of the whole region.
Taking advantage of this opportunity, I would like
to thank Mr. Kouchner, the Special Representative of
the Secretary-General, for the positive developments in
Kosovo and for all that he and his staff are doing to
stabilize Kosovo and to establish democratic
institutions there.
As a neighbouring country, Albania closely
follows developments in Montenegro. It condemns
Milosević's attempts to destabilize that Republic and to
undermine the democratic and integrative processes
that are being undertaken by the legitimate
Montenegrin leadership. Following the good-
neighbourliness principle of its foreign policy, the
Albanian Government has recently developed
intensively its cooperation with Montenegro. Current
relations have reached the highest level ever known,
having been extended to areas of mutual interest, such
as political, economic and trade cooperation, the free
movement of people and so forth. It is our intention to
further extend and strengthen these relations in the
future.
The countries in our region are involved in an
already irreversible process: Euro-Atlantic integration.
Not only the Balkans, but also Western Europe, is now
aware of the danger stemming from a divided Europe,
of the danger stemming from a Balkan region that is
not integrated into the European Union. The regional
conflicts of the last decade are more than sufficient to
understand this tendency. Stability in the Balkans is not
only in the interest of its countries, but also in the
interest of the European Union itself. An economically
developed and democratically consolidated Balkans
cannot exist without a Europeanized Balkans. The
European integration of the Balkans and its
development consist of an inseparable unity. It is of no
importance whether a country tries to protect its
democratic institutions, laws, public order or respect
human rights; it can never attain the desired success if
it is not economically developed.
We are conscious that European integration is not
an easy process; on the contrary, it is a long and
difficult path. Before being integrated into the
European Union, all the countries of our region should
first be integrated among themselves, and existing
societies in the Balkans should demonstrate and reflect
the best features of European civilization. In order to
achieve this, we should first combat and overcome
extreme nationalistic concepts, mentalities and
policies, because Europeanization means
cooperation, tolerance and integration.
The end of the conflict in Kosovo marked a
turning point for the future of the Balkans. The
Stability Pact for South-Eastern Europe was the best
response to the crisis in the region. Our countries, like
the European Union member countries, consider this
initiative an instrument and a bridge for the integration
of South-Eastern Europe into the European structures.
The Albanian Government regards the implementation
of the Stability Pact as one of its main priorities.
Albania is highly appreciated by its international
partners for the engagement and the responsibility it
has shown in drafting the feasibility studies for the
Stability Pact projects. We hope that the strong
political will expressed in Sarajevo last year at the end
of the Kosovo conflict will be vigorously followed by
the will to finalize financial support for the rapid
implementation of the Stability Pact projects.
Albania's achievements in its domestic and
foreign policy in the year 2000 have only one goal: its
further integration within Euro-Atlantic structures. The
Albanian people have a clear European orientation, and
that is why all Albanian Governments of the last 10
years have enjoyed their total support for their
European integration policy. The present Albanian
Government, representing and expressing the will of
the people, has continuously fulfilled all the required
conditions during the last year, aiming at reaching a
higher level of relations with the European Union. We
hope that in the near future the institutions of the
European Union will approve the status report that the
Albanian Government presented at Brussels several
months ago. This approval will pave the way for the
beginning of negotiations to reach Albania's
association and stability agreement with the European
Union. Albania's acceptance in the World Trade
Organization in July this year was also an encouraging
and very optimistic event in this respect.
10

The Albanian Government has welcomed the
initiative of President Chirac to organize, on behalf of
the European Union, a regional summit in Zagreb in
November this year. It is another affirmation of
common efforts to further advance the democratization
and integration processes in the region and the
consolidation of security and stability there.
The new century has started. We should keep on
facing old problems, along with our new challenges.
Some of those may be local crises, organized crime,
traffic in human beings, terrorism, arms control and so
forth, all of which require practical and well-oriented
cooperation. Bitter experiences in various regions of
the world, such as the Balkans, Africa, South-East Asia
and so forth, made the role of such organizations as the
United Nations, the Organization for Security and
Cooperation in Europe and others more evident. On the
other hand, the world has entered the era of
globalization. Despite its positive side, globalization is
unavoidably accompanied by effects that may bring
negative consequences, especially to small and poor
countries. In order to avoid these consequences, it is
necessary to compile and to implement global
strategies, and the United Nations can easily do that.
Only a week has passed since one of the most
distinguished events for the international community,
the Millennium Summit. It was a unique meeting of all
the leaders of the world, where they affirmed their
goodwill to cooperate in facing the challenges of the
new millennium and in strengthening the United
Nations. The Albanian Government hails the results of
the Summit and expresses its conviction that all United
Nations Member countries should unite all their forces
for the fulfilment of the commitments embodied in the
final Declaration of the Summit. Following is what the
Secretary-General, Kofi Annan, wrote in his report:
We must do more than talk about our
future, however. We must start to create it.
(A/54/2000, para. 17)
It is time to take concrete steps in this direction.



